 

Ss SO” voyoc .

J.

CALON { ATLIMRIOD aa LON AVW AONVUV dd

 

da id
]

 

Usiee TN /

Qs \doOUG U0T,

NOX WO AWVN YNOA LNId 7 SV ad

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Z x

bo yo, a at a WA
aT OA)
— : oH Asv yO
oP 5 4 oe i bag A
a FAFA SIT ATIACY aa =
- Mr OMG) 2% A Af Le &) e _! 4% Vv Tyas FDC 77
ha wv AY S WAT Wy ae) ro a
Sug nop AS) [22 VF SH Seas a UVOWIITNY Gao
AW 7 IFIP?) VIASAT oD
x 1) Top) seuasvy

 

STR VORIO Vy

vee Plas Fay jV¥s \-

 

vr rd Tees en

PO SF ¥ JIcS

PAHmSsmabyeey LD

 

. seq pe 9

KOZ SME

 

FIT Parveen g + row 29h

FES Eaae

 

 

Case 20-10553-CSS Doc 80 Filed 03/10/20 Pagelof3 ~

 

 

 

 

 

 

 

O78 PO JOY SO PAL SST Ore “Ge SY OT
n N 1 /3-) fIPvAWAINN) nyPury
269 SOG! ALSO AAP QUING “TING
SNLLNASAAd aA LNAI ANVdWOO YO WL MVT aWVN
WY 00°01 38 OZOC/OT/E “ALVG Ccsot-07 “ON ASVO

9 -NOILVOO'T NOOULWNIOD

 

QDYQHS NI-NOSIS

 

dANJIUAINY WEA WV “AIAVN ASVOD

 
 

Case 20-10553-CSS Doc 80 Filed 03/10/20 Page 2of3

 

 

 

740 | a6eg G0OTIEQUOgyNOD beg xe sehey puowAey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee ee
En "2 €/52-908 SUuBHe] on
ASML ONY ‘JONpAID dT] uanen, 9 afiq Aayay (z12) “THEqQOY g66irroL Buea = esgor-0% = sunny wen Ly
AXINO N3LSM /J31ss90y "K8 GG7Z-SEZ on
Mais ‘Aue, pajsaayy| d71 snpjoog 9 sIme7 uefloW (219) Jaissay MIS pzeorroL Buea = essol-oz = @unyuny ueA Ly
KINO
NALSI1 / suyqag "KO L82-06E uosiueH on
‘Aue paysaseyy| aumigeg (212) ‘asojAel Gz90rr0L BuuesH =eSsol-0z = Sunyuung ueA py
AINO NALSIT/ Auaby "PO CbG1-L7Z oN
uBWISNS ‘JOHPalD SSI3\\ 9 JONDH Wey ayer (842) abey yined egropro, ~~ ~ Buueey =|essol-0z = aunwtuung ue, py
BAIT / ouy “Jeuoqeuayuy "8 9G19-169 on
Ajeag undue] ‘soupaid OT] Ppol uMmosg jsoly (eLs) PIOD “3 pleuow ogzeerolr SL? BuueeH §=§=eGsol-0Z = Sunwin ueA Ly
SAN /
saedoid jenusss3 pue "PO 1775-962 ZO on
lewdeD aojs ‘JOpasD dT1syeds pieyeg (z09) zueg s 61esQ  zozeeror Buea = §=ESsol-0Z = @unyung UeA Ly
AINO NALSIT/ Ue "KE GGZ1-GETZ on
obey sian, ‘10paid dT snpysog 9 Sima] UeBIOYy (419) Buopn4 mauyeW oszorvor Buea}  ESSOL-0Z —- eunNG Ue, py
XINO
NALSIT / sepuelsy "KO G/7S-¥SS Japue|s|g on
“A Meg ‘Aue paysaiaju| DM1d Hessog ewayiq (012) “AAD ppzorvol Buea = =eSSOl-0Z = aunjlwung ue, Ly
XINO NALSH1/ "KO O9G2-P6E on
SINVIUIN UID ‘JOUPBID 1d HIH HeID (Z1) Aung pouer zosteyo1 ia Buea = eSsol-oz = sunny ueA Ly
XINO N3LS11/ "K2 688S-896 7 on
auNUIN4 WIAD] ‘JOWpaud 1d IH eID (gz)  Aqeaq uouueys pz6Lyro1 a Buea §=Essol-oz = aunyuuny ue, Ly
AINO NALSIT/ "KO 1G00-SZE Kemeuod oN
aisseg Aoe6e7 ‘sopag d711 PUpusy 9 doo? JayewNnys (y0L) ‘HPIAEG LepeevoL = Buuesy = eSSOL-0Z = eunyung ueA PY
SAM / Buippag 1x8 0ZES-S89 Ss JO wed 1 on
SUOWWIS BLAS ‘JOYpAD S20 me] suaBpoy (022) —louRa+eeHer eplobrol Buea EessoL-oz = eunyuny ueA Ly
KINO om
NALSI / ‘Ou; ‘yoseaseay 1X9 OOPL-ELZ
Bioay ‘Aue paysalajuy “ou] ‘yoseesay Bioay (9¢9) ueWZO1g XIV 6LvOrbOL —— Buea = essol-oz — aunjluing uea py
XINO NALS / Ualy "KO GGZL-GETZ oT
uelig ‘Aued payselayy| d71 snpjoog 9 sima7] ueBioyy (219) ually UeUg yycorr—OL = Buueey = eSsol-0Z = aunyung URA Ly
XINO
N3LSI1/ dT uoppo}g
B puasumo! youyed|y dT] (1K 6PL9-GZZ a" on
‘AWE palsasayyy U0}9O}S B Puesumo] YoOUTEd|y (212) swepy aurejg = zeoorbor BuyeeH = essol-oz = aunyuung ueA Ly
Bunuesaiday SUIEN Wy auoydajay Buueeddy gi ddy Buipses0ig # eseg ewey essen = # Ws} # o6eg

WVSP:9 0202 OL EW JepualeD papuauiy

O#
IYDJUOS “Ss JaydojysiUD ejqesouoy [aamvooor]  -ouy sepuayes

SJEME|AQ JO JOUISIG-HNOD Ao\dnuyueg “sh e0ualaJuoD WNOD

 

 

 
Case 20-10553-CSS Doc 80 Filed 03/10/20 Page 3of3

 

 

 

 

 

 

 

 

 

 

 

 

740 Z abeg BOOZTIEQJUODUNED 189 3xe sekay puctuAey
VW “dV
PTY Vora
6 XINO NALSN "}X2 6906-666 on
/ Me] Buaquioolg ‘eipayy Me] Biaquicolg (z02) HOAA X8IV gZ6Lpr0L /\ Buea |ssol-0Z  — sunny ueA LY
A INO
NALSIT / Jepue|s|3 ueA "KO GLZS-PGS UOSWEITIAA a on
Keg ‘Aueg paysasayy| OT1d Hessog ewar,Aq (otz) yesoqag 0610rr0L BuueeH = §=eGGOL-OZ = unin ueA LY
SAM / Ouj ‘feuoyewayuy "1X2 Zp99-159 [1 yt [ on
Ajeas indus! “soypaig O71 ppol umoig Jsos4 (€1s) Gda—puspy gezespor BuuesH  EGGOl-0Z =, aunyuny UeA LY
"KS ZESS-ZER on
3AM / umopsBbury ‘juayD dT1 Joupie) 9 Aajo4 (ZLe) — Wews (TPEUDIN. sezoPpOL a Buea |Egsol-0z  — aunyluuny ueA LY
AINO N3LSI1/ "KO €E78-S96 on
SINYUINY UAE “JONPAID O1d IIH eID (ere) aydoy UOS|aN 296LyPOL — BuuesH  EGG0L-0Z = sunny UeA LY
XINO NSLS "3X8 §762-808 on
FISNUL Ou ‘JONpag dT] uauen, 9 ahi Aaa (Zz) — Burulayy foeYoIY Z00ZPrOL _— Buueey} = |gsol-0z = sunlwiny ueA py
AINO NALSIT/OTNN K9 OGrZ-61z on
‘PUBTIOH AGS ‘“JoNpaD EIS B HIS (609) JapuQ sewou) gerorror “7 BuvesH  EGGOL-0Z = Sunjlung ueA Ly
ATNO NALSIT "}X2 907Z-9SS wneqssnn on
1 dy ‘Aue palsaleyy| d71 Buipjeds -¢ Bury (212) U2qOH soz6eroL a Buea} =ESGOl-0Z = samy UeA HY
AINO N3LSIT/ 1Ueg "1X8 S8rr-7Z9 on
ofse4 sian ‘JOpaD aoueuly jeyded ofyey sayy (z19)  Audinw uainey  gogorvar 7 BuueeH EGGOL-0Z = sunny UeA LY
aan XO GZ69-Z6p on
1 AAV NO1 SOHpaiD dT] Aauyyy 9 Aesuog (Z19) 3 UIMEW IAA po0orPOL Zn BuyeeH = Essol-0z = aunyusny ue, py

 

49 Vo Wayy/

 

 

 
